Citation Nr: 0023171	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-07 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a knee disability.  

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for alopecia as a 
result of exposure to ionizing radiation.  


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel





INTRODUCTION

The veteran served on active duty from May 1985 to April 1990 
with periods of active duty and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In adjudicating this claim, the Board must note that the 
veteran has not been completely clear as to which of his 
knees he is seeking service connection.  The RO has 
adjudicated this claim by addressing the issue of service 
connection for a knee condition (claimed as pain in the 
knee).  The veteran has filed a timely substantive appeal to 
this determination.  Accordingly, the Board will address the 
issue of service connection for a knee condition.  


FINDING OF FACT

The claims of entitlement to service connection for a back 
disability, a knee disability, hemorrhoids, and alopecia as a 
result of exposure to ionizing radiation are not meritorious 
on there own or capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a back 
disability, a knee disability, hemorrhoids, and alopecia as a 
result of exposure to ionizing radiation are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Background

As noted above, the veteran served on active duty from 
May 1985 to April 1990.  He filed his initial claim for VA 
compensation in November 1997.  At this time, he noted 
periods of inactive duty and active duty for training from 
January 1991 to March 1994 in the United States Naval 
Reserves.  Efforts to obtain the service medical records from 
his period of active service have been unsuccessful with the 
exception of the separation evaluation in January 1990.  In 
January 1990, the veteran made no reference to a back 
disability, knee disability, hemorrhoids, or alopecia.  At 
this evaluation, the musculoskeletal system was found to be 
normal.  No reference was made to a back disability, knee 
condition, hemorrhoids, or alopecia.  The veteran was 
discharged from active service in April 1990.  

Medical records were obtained from the veteran's periods of 
inactive duty and active duty for training.  In 
December 1991, he specifically reported that he had no 
arthritis, rheumatism, bursitis, bone, joint deformity, 
lameness, a painful or "trick" shoulder or elbow, current 
back pain, a "trick" or locked knee, or foot trouble of any 
sort.  The veteran described his health as excellent.  No 
hemorrhoid condition or alopecia was indicated.  The veteran 
also denied ever having an illness or injury other than those 
noted in this report (no illnesses or injuries were noted 
within the December 1991 evaluation).  He denied having been 
treated by clinics, physicians, healers, or other 
practitioners within the past five years for other than minor 
illnesses.  

In August 1992, the veteran was treated for low back pain of 
a two-day duration.  Significantly, he made no reference to a 
back disability prior to this time.  The veteran was placed 
on light duty for seven days and received over-the-counter 
medication for this condition.  Medical records following 
August 1992 make no reference to a chronic back disability.  
In October 1992, the veteran was found qualified for 
transfer.  

The RO was unsuccessful in obtaining the service medical 
records from his period of active service from 1985 to 1990.  
The veteran is aware of this situation.  In December 1997, 
the veteran noted that when he reported for Reserve duty he 
was notified that his service medical records for his period 
of active service were missing.  Efforts made by the service 
medical department to obtain these records failed.  

The RO wrote to the veteran and requested that he provide the 
names and addresses of all health care providers who had 
treated the disabilities at issue.  It was also requested 
that any service medical records that he has in his 
possession should be sent to the VA.  The veteran has noted 
two health care providers who had treated the disabilities at 
issue.  He indicates that he does not have any additional 
medical records regarding his claim, indicating that these 
records were now "missing."  He indicated that his back 
condition was very bad and that he was almost crippled.

In December 1997, the RO wrote to one of the health care 
providers cited by the veteran requesting records.  In 
February 1998, the other health care provider was 
specifically queried by the RO.  While medical records from 
the veteran's periods of active and inactive duty for 
training were received, records requested from the private 
providers cited by the veteran in November 1997 were not 
submitted.  

In February 1998, the RO contacted the veteran and requested 
that he provide information regarding how he was exposed to 
radiation during his active service.  In a March 1998 
response, the veteran indicated that he had served aboard 
several nuclear naval vessels.  No specific reference to 
direct exposure to radiation was indicated.  The veteran did 
note that he had lived on these ships during his active 
service.  He veteran noted use of some form of medical 
practitioner from 1971 to 1984 for his hemorrhoid condition.  

In July 1998, the RO contacted the United States Navy in 
order to support the veteran's claim regarding exposure to 
radiation during his active service.  In a July 1998 
response, it was reported that the Naval Dosimetry Center 
maintains a computer registry of all Naval and Marine Corps 
personnel who were exposed to ionizing radiation since 1947.  
After searching this database, it was reported that no 
records were found regarding the veteran.  

In February 1999, the veteran submitted a November 1990 
emergency care record indicating treatment for a back or neck 
injury.  It was noted that the veteran should perform no 
heavy lifting.  No reference is made to the veteran's active 
service (which had ended several months earlier).  

The veteran has also submitted medical prescriptions dated 
August 1989 and August 1990 that indicate treatment for 
stiffness.  No chronic back disability is reported.  

In his January 1999 notice of disagreement, the veteran 
indicated his regret that his service medical records had 
been lost in transit from his Reserve Duty station.  The 
veteran noted his mobilization in "Operation Desert 
Shield/Storm" in 1990 and 1991.  In his April 1999 
substantive appeal, he stated that his claim must include 
consideration of ethnic minority data and other causes for 
exception due to "international law and its effects on local 
laws and [the Statement of the Case]."  The veteran appears 
to indicate that he underwent medical surgery for hemorrhoids 
during his active service.  The veteran indicated that he 
suffered from chronic depression that included occasional 
memory loss due to exposure to ionizing radiation.  In this 
regard, it must be noted that the claim of entitlement to 
service connection for depression and memory loss due to 
exposure to ionizing radiation has not been raised by the 
veteran, adjudicated by the RO, and is not before the Board 
at this time.  If the veteran wishes to raise such a claim, 
he must do so with the RO.

A hearing was scheduled before the Board in August 2000.  The 
veteran failed to attend.  Accordingly, the Board will 
proceed with the adjudication of the veteran's claims.  



Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997). 

When a veteran's service medical records are not available, 
VA's duty to assist (when a claim is well-grounded), and the 
Board's duty to provide reasons and bases for its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule are heightened.  See Moore (Howard) v. Derwinski, 
1 Vet. App. 401, 404 (1991).  In order for a claim to be well 
grounded, there must be a current disability that is related 
to an injury or disease that was present during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Case law 
provides that although a claim need not be conclusive to be 
well grounded it must be accompanied by evidence.  A claimant 
must submit some supporting evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Where the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence is required 
to establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Where the determinative issue is 
a question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, the 
veteran has totally failed to provide medical evidence to 
support his conclusion that he currently suffers from a back 
disability, knee disability, hemorrhoids, or alopecia as a 
result of exposure to ionizing radiation.  While the veteran 
has provided medical evidence indicating that he has been 
treated for a back problem, no medical evidence supports the 
conclusion that he currently suffers from a diagnosed back 
disability.  The available service medical records, including 
the December 1991 evaluation in which he indicates that he is 
in "excellent" health and notes no back, knee, hemorrhoid, 
or alopecia condition, supports this determination.  

With regard to the veteran's claim of entitlement to service 
connection for alopecia, the Board would concede that the 
veteran was aboard nuclear powered ships during his active 
service.  However, he has failed to provide any medical 
evidence to support his conclusion that he suffers from 
alopecia.  

With respect to the second prong of the Caluza analysis, as 
noted above, the veteran's service medical records from his 
period of active service from May 1985 to April 1990 are not 
available with the exception of the separation evaluation 
which fails to note any of the disabilities at issue.  
Notwithstanding, for the purposes of the analysis under 
Caluza, the Board will concede that the veteran had pain in 
his knee in June 1987, pain in his back in February 1989, 
hemorrhoids in 1986, and chronic head hair loss in 1989.  

With respect to the third prong of the Caluza analysis, nexus 
evidence, the Board finds absolutely no medical evidence to 
support the conclusion that the knee pain, back pain, 
hemorrhoid condition, or hair loss can be associated with any 
current alleged disability at this time.  The veteran has 
provided some evidentiary assertions concerning the numerous 
symptoms he relates to his active service.  However, while 
the veteran is competent to describe events or symptomatic 
manifestations of a disorder that are perceivable to a lay 
party, the Court has made clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  Simply 
stated, the veteran is not competent to diagnose himself with 
a chronic knee disability, chronic back disability, 
hemorrhoids, or hair loss and then associate these 
disabilities with his active service more than 10 years ago.  
While the veteran may have injured his back or knee during 
his active service or during his period of active duty for 
training or inactive duty for training in August 1992, there 
is absolutely no medical evidence to support the conclusion 
that the veteran currently has these disabilities or that 
these disabilities are related to his active service.  
Accordingly, the veteran has failed both the first and the 
third prongs of the Caluza analysis.  

With respect to the application of 38 C.F.R. § 3.303(b) 
(1999) for the purposes of well grounding a claim, the Board 
does not find that the veteran is competent to link any 
manifestations observable to a lay party to any underlying 
disability for which service connection is at issue.  As a 
result, he cannot well ground his claims on the basis of 
continuity of symptomatology or chronicity.  Savage, supra.  
As noted above, the veteran is not competent to diagnose 
himself with the disabilities at issue and then associate 
those disabilities to service.  The record does not reveal 
that the veteran possesses any medical expertise and he has 
not claimed such expertise.  Consequently, the veteran's lay 
medical assertions to the effect that these alleged disorders 
were caused by his active service have no probative value.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  On the issue of 
medical causation, the Court has been clear that "[l]ay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose . . ."  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these alleged disabilities with the veteran's 
active service.  Accordingly, the Board must find the claims 
to be not well grounded as a matter of law.

In making this determination, it is important to note that if 
the service medical records from May 1985 and April 1990 are 
retrieved, the RO will review these medical records and 
adjudicate this claim on a de novo basis under 38 C.F.R. 
§ 3.156(c) (1999) as though the service department records 
were available at the time of the initial adjudication of the 
claims.  The available service medical records, however, 
totally fail to support the veteran's claims.  In both his 
separation evaluation of January 1990, and his service 
medical evaluation of December 1991, he makes no reference to 
the disabilities at issue.  In some cases, the veteran 
specifically denies having these disabilities.  

The Board has considered remanding this case to the RO in 
order to have the VA make an additional attempt to obtain the 
service medical records.  However, the Board has reviewed 
this file in detail and finds no basis to remand this case to 
the RO in an additional attempt to obtain the service medical 
records.  As conceded by the veteran himself, efforts to 
obtain his service medical records from 1985 to 1990 have 
been unsuccessful.  The Board can not identify an action the 
RO has not already taken in a good faith effort to retrieve 
the service medical records.  A further attempt by the RO to 
obtain these records in light of the actions already 
performed would serve no constructive purpose.  In any event, 
under Caluza, the Board has conceded that manifestations of 
the disabilities or disorders at issue did exist during 
service.  However, based on the veteran's total failure to 
provide any medical evidence that would support the 
conclusion that he currently has these disabilities and that 
the disabilities are causally related to service, the claims 
have been found to be not well grounded as a matter of law.  

With regard to the veteran's claim of service connection for 
alopecia as a result of exposure to ionizing radiation, the 
Board must note that this condition is not among the diseases 
subject to "presumptive" service connection on a radiation 
basis under 38 C.F.R. § 3.309 (1999).  Further, it is not a 
"potentially radiogenic" disease under 38 C.F.R. § 3.311 
(1999).  The veteran has also totally failed to provide any 
competent medical evidence to associate this alleged 
condition with his active service.  Accordingly, there is no 
basis under the United States Court of Appeals for the 
Federal Circuit's determination in Combee v. Brown, 34 Fed. 
3rd 1039 (Fed. Cir. 1994), to grant the veteran's claim

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the RO specifically requested the veteran to note those 
health care providers who had treated the disabilities at 
issue.  The veteran responded to this request for information 
and the RO attempted to obtain records in support of these 
claims, with limited success.  In this case, the veteran 
himself has indicated no treatment for the disabilities at 
issue with the exception of a private health care provider 
that has failed to respond to the RO's request for 
information.  Consequently, in this case, neither the Board 
nor the RO is on notice of the existence of any evidence that 
exists that, if true, would make the veteran's claims for 
service connection plausible.  Accordingly, the claims are 
denied.  


ORDER

Entitlement to service connection for a back disability, a 
knee disability, hemorrhoids, and alopecia as a result of 
exposure to ionizing radiation are denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

